Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject In the broadest reasonable interpretation of claims 13 and 14, a trajectory is supposedly determined according to the locations of “one or more sensors” . . . by triangulating a position . . . from outputs of the “one or more sensors” and the locations of the one or more sensors”.  The full scope of the broadest reasonable interpretation of the claims encompasses triangulation from the outputs of one sensor. The specification fails to sufficiently enable the determination of a location by triangulation using one sensor since it is impossible to triangulate on the basis of a single sensor.  Since the specification is limited to the use of the position of a respective sensor and its respective measured signal strength (from which its distance is ascertained), strictly speaking, it would appear that the applicant is using trilateration as opposed to triangulation.  Triangulation uses measures of bearing and requires two measurements of bearings (to a target ) and a known distance (between the sensors).  Compliance with the enablement requirement of 35 U.S.C. § 112, ¶ 1, requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation in order to determine a position “by triangulating” using a single sensor of the “one or more sensors.”  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-20 are directed to further limiting of an apparatus but are dependent upon a method claim.  Thus, the scope of the claims is indefinite.
In claim 18, the language “server system is programmed determine the trajectory” is grammatically incomplete and thus not clearly and distinctly set forth the subject matter.
In claim 20, the language “programmed to locate a stolen bicycle the plurality of bicycles” is grammatically incomplete and thus not clearly and distinctly set forth the subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knickel (3,568,161).
Knickel (3,568,161) discloses a method and system including a computer system 31 for receiving outputs from a plurality of sensors 15, 17, 19, 21, 23, 25 positioned throughout an urban environment, identifying references to a coded transmitter device, i.e., a beacon, mounted on each of a plurality of vehicles 11, 13, and determining a trajectory of the coded transmitter device 33, 35.  The vehicle may be police cars, passenger buses, taxicabs, freight trucks, or other vehicles (1:7+), including a fleet of vehicles (1:65+) but is applicable “to any type of moving vehicles where there is a need to monitor their location and/or status” (2:45+).  As each of police cars, buses, and taxi cabs are conventionally used by multiple drivers, they represent shared vehicles and since a bicycle is representative of a vehicle and Knickel describes “other vehicles” as well, Knickel suggests and teaches the intended “shared bicycle;” neither the method nor system changes based on the type of vehicle.  The computer system keeps track of each vehicle and thus “determines a trajectory” according to the sensors that receive the coded transmitter and their respective locations (2:27+).  The emitter is a very low-powered RF transmitter designed for a limited transmission range (2:19+).  Thus, the detection of the proximity of a coded transmitter to a sensor station is based on signal strength.  The computer system performs monitoring of fleet vehicles with respect to position and schedule, i.e., trajectory information, (12:1+) and thus is aware of whether or not the vehicle is where it should be; as the claim language “following theft” or locate a “stolen vehicle” are undefined intended use limitations, in the broadest reasonable interpretation, the claim language is met by Knickel’s disclosure of monitoring fleet vehicles on the basis of time and position with respect to known, predefined times and positions and further evidenced by the notification of an emergency. 
Claims 1, 3, 5-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgal et al (20100228405).
Morgal et al disclose conventional aspects of PEV rental including check-out and check-in as well as the inclusion of an accessory pack (VAP) that may include a micro-transmitter [0076].  Additionally, Morgal et al disclose the conventionality of tracking the position and movement of the PEV over time so as to allow a server information necessary to estimate the amount of energy depleted from the PEV’s batteries during its trip whether the position and movement are derived from GPS [0228]-[0229] or derived from wireless communication stations [0230]-[0233], FIGs. 30 and 31. In the embodiment using the wireless communication stations, the system and method includes a transmitter/beacon associated with each PEV 602 and a plurality of stationary sites 604 such that when the PEV 602 is in proximity of a stationary site 604, the PEV 602 communicates the PEV’s identification information to the stationary site 604 which is subsequently relayed to an EVMS central computer 610. WiFi, WiMax, General Mobile Radio Service (GMRS) wireless transceivers, or any other wireless means of communicating between a mobile PEV and a stationary communication site may be used; for example, the 900 Mhz EM spectrum used by cordless phones, any other available radio band, or any other suitable segment of the EM spectrum could be used to support wireless communication between a mobile platform and a stationary site [0230]. By strategically placing stationary sites 604 close enough together that a sufficient portion of the PEV's operational environment is capable of communicating with the PEV, it may be possible to determine approximate locations of all the PEVs 602 in the fleet in real time. The placement of the stationary sites 604 may, but does not need to, provide a continuous communication link between the PEV 602 and the stationary sites, [0231].  The EVMS central computer 610 may compile the list of stationary sites 604 that a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knickel in view of Anand (WO2016178122).
Knickel discloses the subject matter substantially as claimed as set forth above.
Knickel differs from the claimed subject matter regarding claims 2 and 12 since the low-powered transmitter beacon is not specifically identified as a BLE beacon.  
Anand discloses the conventionality in a tracking and monitoring system for tracking tags using BLE tags and BLE based receivers positioned at strategic known locations in an operational network.
It would have been obvious to one of ordinary skill at the time of the invention to modify Knickel by substituting BLE tags, and hence BLE receivers/sensors, for the low-powered beacons since Anand suggests such use in tracking and monitoring systems and methods, BLE meets the scope of a low-powered transmitter and because simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knickel in view of Wimbush (4,494,119).
Knickel differs from the claimed subject matter regarding claims 3, 4, 13 and 14 since Knickel does not specify the calculation of location via triangulation (which for purposes of this Office Action is interpreted as trilateration since the instant disclosure is limited to the use of the known locations of the sensor and distances corresponding to measured signal strengths). 
Wimbush  discloses the conventionality in a radiolocation method and system for a central station 30 to receive outputs from a plurality of slave repeaters 20, i.e., sensors, responsive to a transmitter 10, i.e. a beacon, mounted to a vehicle (or person), and determining a trajectory of the vehicle according to the locations of the slave repeaters.  The plurality of slave repeaters are positioned within a predetermined area, such as a city, at known locations (3:1+, 
It would have been obvious to an artisan to modify Knickel by the teachings of Wimbush by using the locations of sensors and signal strength measurements to locate the coded transmitter of Knickel since both references are directed to similar subject matter for tracking the location of a transmitter and since use of a known technique to improve similar devices and methods in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morgal et al (20100228405) in view of Anand (WO2016178122)
Morgal et al teach the subject matter substantially as claimed as set forth above.
Morgal et al differ from the claimed subject matter regarding claims 2 and 12 since the communication link between the PEV and the wireless base stations is not specifically identified as a BLE beacon, though Morgal et al do state “WiFi, WiMax, General Mobile Radio Service (GMRS) wireless transceivers, or any other wireless means of communicating between a mobile PEV and a stationary communication site may be used
Anand discloses the conventionality in a tracking and monitoring system for tracking tags using BLE tags and BLE based receivers positioned at strategic known locations in an operational network.
It would have been obvious to one of ordinary skill at the time of the invention to modify Morgal et al by substituting BLE links, and hence BLE receivers/sensors, for the communication link to locate the PEVs since Anand suggests such use in tracking and monitoring systems and methods, BLE meets the scope of a low-powered transmitter and because simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morgal et al (20100228405) in view of Wimbush (4,494,119).
Morgal et al teach the subject matter substantially as claimed as set forth above including the use of triangulation but does not specify the use of signal strength.
Wimbush discloses the conventionality in a radiolocation method and system for a central station 30 to receive outputs from a plurality of slave repeaters 20, i.e., sensors, responsive to a transmitter 10, i.e. a beacon, mounted to a vehicle (or person), and determining a trajectory of the vehicle according to the locations of the slave repeaters.  The plurality of slave repeaters are positioned within a predetermined area, such as a city, at known locations (3:1+, 4:4+).  Each slave repeater measures a signal strength and relays it to the central station (2:61-3:6) with a message indicating the slave repeater identification.  Using the known locations of the slave repeaters and the measured signal strengths, the central station calculates the location of the target transmitter 10. As the transmitter 10 is directed to a vehicle, it inherently is mobile.  Thus, any two calculations of location represent a trajectory.  Additionally, since data associated with a 
It would have been obvious to an artisan to modify Morgal et al by the teachings of Wimbush by using the locations of sensors and signal strength measurements to locate the PEVs since both references are directed to similar subject matter for tracking the location of a transmitter and since use of a known technique to improve similar devices and methods in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fiorucci et al (20150294431), as applied to the same claims in the international application, represents prior art that shows the lack of novelty for a majority of the claims and a lack of inventive step for the remaining claims. Such action sheds doubt on the patentability of the claims since the applicant never responded thereto. Notwithstanding Fiorucci et al is directed to providing services/mobility applications in an urban environment, including vehicle and bicycle sharing embodiments [0199]+.  The system may include master and slave kiosks positioned throughout the service area wherein bikes may be checked-out and checked-in, providing a notification to the user at both.  Each bike may include a wireless transceiver and a other methods if available, such as estimating distances from multiple cellphone towers or wireless access points to pinpoint the device locations [0311]. Emergency service allows citizens to send an alert message for assistance from a kiosk. The messages are geo-localized because the kiosk broadcasting the message is geo-localized. For example, information associated with the zone of the kiosk, kiosk number, address where it is located can be included in a message or determined from information in a message [0206].  FIG. 3, a representative network 300 for cycle tracking includes a cycle tracking server 302 coupled to communicate with a cycle tracking device 304 via a wide area network, a local area network, or other network, shown in FIG. 3 as a cloud 306. The server 302 is coupled so as to receive notifications from the tracking device 304 concerning, for example, cycle position, movements, or other events as well as cycle and owner identifiers such as serial numbers, descriptions, names, contact numbers [0062].
Akins et al (20130150028), as applied to the same claims in the international application, represents prior art that shows a lack of inventive step for a portion of the claims. Akins et al disclose a bicycle theft monitoring and recovery system and method including a tracking device mounted to a bicycle such that a server is capable of tracking the movement of the bicycle.  Location may be determined using a satellite receiver or other methods including AGPS and cellular triangulation [0006]/[0033].  Alternatively, other navigation sensors may be used [0035].
Bobbitt (9,569,966) discloses the conventionality of a system and method for tracking shared bicycle rentals using kiosks/server which aggregate a user’s trip data and provide ride statistics, i.e. usage patterns.  Position information may be derived from a GPS module or alternatively, the bicycle need not use GPS but rather an alternative arrangement for enabling the determination of position for tracking such as by dead reckoning (6:39+).  The kiosk includes a computer which is capable of identifying the check-out and check-in of particular bicycle via a communication link between the bicycle computer 14 and the kiosk radio hub via 
The following additionally show the conventionality of the claimed transmitter/beacon location tracking process using a plurality of sensors arranged in a predetermined area: Sheffer (5,055,851), Parl et al (5,883,598), Christ (5,977,913); Gilkes et al (6,700,535) who are specific to the use of Bluetooth signals, Adra (20070203768), and Lea et al (7,737,861) also specific to the use of Bluetooth signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646